EXHIBIT 21 CHECKPOINT SYSTEMS, INC. SUBSIDIARIES Checkpoint Systems S.A. Argentina Checkpoint Systems (AUST/NZ) Pty Limited Australia Meto Australia Pty Ltd Australia Checkpoint Systems Bangladesh Ltd. Bangladesh Actron Belgium and Luxembourg N.V. Belgium Checkpoint Belgium N.V. Belgium Checkpoint Europe N.V. Belgium Checkpoint Systems Benelux B.V. Belgium D & D Security, N.V. Belgium Meto N.V. Belgium Checkpoint do Brasil Ltda. Brazil Checkpoint Systems Canada ULC Canada Checkpoint Caribbean, Ltd Cayman Island Brilliant Label (Dongguan) Manufacturing Ltd. China Brilliant Garment Accessories (Dongguan) Ltd. China Suzhou Brilliant Computer Trade Mark Co. Ltd. China Checkpoint Commercial (Shanghai) Co., Ltd China Checkpoint Systems (ZJG)Co.,Ltd China Shanghai Asialco Electronics Co. Ltd China Sidep Electronics (Shanghai) Co., Ltd. China Checkpoint Systems Danmark A/S Denmark Checkpoint Systems Finland Oy Finland Checkpoint Systems France S.A.S. France Checkpoint Solutions GmbH Germany Checkpoint Systems Europe GmbH Germany Checkpoint Systems GmbH Germany Checkpoint Systems Holding GmbH Germany Checkpoint Systems International GmbH Germany Asange Limited Hong Kong Ashanko Limited Hong Kong Brilliant Label Manufacturing Ltd. Hong Kong Brilliant Label International Hong Kong Checkpoint Labelling Services HK Limited Hong Kong Checkpoint Systems Hong Kong Ltd. Hong Kong Invizion Limited Hong Kong Checkpoint Checknet India Pvt Ltd India Checkpoint Systems India Private Limited India OATSystems Private Limited India OATSystems Software India Private Limited India Checkpoint Systems Italia S.p.A. Italy Checkpoint Manufacturing Japan Co.,Ltd Japan Checkpoint Systems Japan Co., Ltd Japan UAB Checkpoint Vilnius Lithuania Checkpoint Systems (M)Sdn Bhd Malaysia Checkpoint Systems Sales (M)Sdn Bhd Malaysia Checkpoint de Mexico, S.A. de C.V. Mexico Checkpoint Holland Holding B.V. Netherlands Checkpoint Systems Benelux B.V. Netherlands CP International Systems CV Netherlands Kimball Systems B.V. Netherlands Checkpoint Limited New Zealand Checkpoint Systems Norge as. Norway Checkpoint Systems (CEE)Spokia z.o.o. Poland Checkpoint Portugal Sistemas Anti-Furto S.A. Portugal Checkpoint Systems Espana S.L. Spain Checkpoint Systems Sverige AB Sweden Turn-O-Matic International AB Sweden Checkpoint System AG Switzerland Checkpoint Checknet Etiket Limited Sirketi Turkey Kimball Systems B.V. Merkezi Hollanda Istanbul Subesi Turkey Actron U.K. Ltd. United Kingdom ADS (United Kingdom) Ltd United Kingdom ADS UK Ltd United Kingdom ADS Solutions Limited United Kingdom ADS Worldwide Limited United Kingdom Avenue Data Systems Ltd. United Kingdom Checkpoint Systems (UK)Ltd United Kingdom Evagard Ltd United Kingdom Meto U.K. Ltd. United Kingdom OAT System UK Ltd United Kingdom Checkpoint International LLC United States OATSystems, Inc. United States 28 Packaging, Inc. United States
